                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


EDWARD A. SPANGLER,

                       Plaintiff,

               v.                                             Case No. 20-C-978

CHRISTOPHER TIMM,

                       Defendant.


                    DECISION AND ORDER DENYING DEFENDANT’S
                        MOTION FOR SUMMARY JUDGMENT


       Plaintiff Edward A. Spangler, who is currently serving a state prison sentence at Dodge

Correctional Institution, filed this action pursuant to 42 U.S.C. § 1983, alleging that Defendant

Christopher Timm sexually assaulted him during a search while he was housed at the Winnebago

County Jail. Presently before the Court is Defendant’s motion for summary judgment. Defendant

asserts that Plaintiff has failed to exhaust his administrative remedies as required by the Prison

Litigation Reform Act (PLRA). For the following reasons, Defendant’s motion will be denied.

                                        BACKGROUND

       At all times relevant to this matter, Plaintiff was incarcerated at the Winnebago County

Jail. The Winnebago County Jail Inmate Handbook is made available to jail inmates and contains

the procedures regarding the filing of inmate grievances about the conditions of their confinement

or abuse and harassment suffered while in the Winnebago County Jail. The Winnebago County

Jail uses a grievance form which is made generally available to jail inmates and is also provided

to inmates upon request. Under the grievance procedure, an inmate must fill out a grievance form

and direct it to the shift supervisor within seven days of the incident or event that forms the basis




         Case 1:20-cv-00978-WCG Filed 03/29/21 Page 1 of 5 Document 46
of the grievance. Inmates must appeal the decision regarding the grievance within seven working

days of the grievance denial. Dkt. No. 31-2.

       In early May 2020, Plaintiff complained that he was sexually assaulted on May 6, 2020,

by Winnebago County Sheriff’s Deputy Christopher Timm. Winnebago County Jail Lieutenant

Michael Lichtensteiger investigated the complaint and completed an investigation report. On May

11, 2020, Lichtensteiger found the complaint lacked merit. On May 14, 2020, Plaintiff submitted

an inmate request form indicating that he wanted to file a grievance about the pat search that

Deputy Timm conducted on May 6, 2020. His request was returned that same day, stamped “this

issue has been previously addressed.” Dkt. No. 38-1 at 2. Plaintiff did not file a grievance related

to the May 6, 2020 incident.

                                      LEGAL STANDARD

       Summary judgment is appropriate when the moving party shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a). In deciding a motion for summary judgment, the Court must view the evidence

and make all reasonable inferences in the light most favorable to the non-moving party. Johnson

v. Advocate Health & Hosps. Corp., 892 F.3d 887, 893 (7th Cir. 2018) (citing Parker v. Four

Seasons Hotels, Ltd., 845 F.3d 807, 812 (7th Cir. 2017)). The party opposing the motion for

summary judgment must “submit evidentiary materials that set forth specific facts showing that

there is a genuine issue for trial.” Siegel v. Shell Oil Co., 612 F.3d 932, 937 (7th Cir. 2010)

(citations omitted). “The nonmoving party must do more than simply show that there is some

metaphysical doubt as to the material facts.” Id. Summary judgment is properly entered against

a party “who fails to make a showing to establish the existence of an element essential to the party’s




                                                  2

         Case 1:20-cv-00978-WCG Filed 03/29/21 Page 2 of 5 Document 46
case, and on which that party will bear the burden of proof at trial.” Austin v. Walgreen Co., 885

F.3d 1085, 1087–88 (7th Cir. 2018) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

                                           ANALYSIS

       Defendant asserts that Plaintiff failed to exhaust his administrative remedies because he

did not file a grievance in accordance with the Jail’s grievance procedure. The PLRA provides

that a prisoner cannot assert a cause of action under federal law “until such administrative remedies

as are available are exhausted.” 42 U.S.C. § 1997e(a); see also Woodford v. Ngo, 548 U.S. 81, 93

(2006) (holding that the PLRA requires proper exhaustion of administrative remedies).

Exhaustion requires that a prisoner comply with the rules applicable to the grievance process at

the inmate’s institution. Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). A plaintiff’s

failure to properly exhaust each step of the process constitutes a failure to exhaust available

administrative remedies. Id. The exhaustion requirement “applies to all inmate suits about prison

life, whether they involve general circumstances or particular episodes, and whether they allege

excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 526, 532 (2002). The purpose

of § 1997e(a) is to “permit the prison’s administrative process to run its course before litigation

begins.” Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006) (quoting Cannon v. Washington,

418 F.3d 714, 719 (7th Cir. 2005)); see also Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006).

       The Winnebago County Jail rules outline the specific procedures to be followed by jail

inmates who wish to complain about the conditions of their confinement or abuse and harassment

suffered while in the Winnebago County Jail. Under the grievance procedure, an inmate must fill

out a grievance form and direct it to the shift supervisor within seven days of the incident or event

that forms the basis of the grievance. Inmates must appeal the decision regarding the grievance

within seven working days of the grievance denial. Dkt. No. 31-2.



                                                 3

         Case 1:20-cv-00978-WCG Filed 03/29/21 Page 3 of 5 Document 46
       Plaintiff does not dispute that he did not exhaust his administrative remedies. Instead, he

asserts that he was unable to exhaust his administrative remedies because they were unavailable

to him. He states that, when he submitted an inmate request form on May 14, 2020, indicating that

he wanted to file a grievance about the pat search that Deputy Timm conducted on May 6, 2020,

his request was returned that same day, stamped “this issue has been previously addressed.” Dkt.

No. 38-1 at 2. Plaintiff maintains that, because he attempted to resolve the issue using the proper

procedure but was denied the ability to do so by jail staff, he was unable to exhaust his

administrative remedies.

       A prisoner is not required to exhaust administrative remedies when those remedies are not

“available” to him during the relevant exhaustion period. Kaba, 458 F.3d at 684. A prison

official’s affirmative misconduct to prevent a prisoner from exhausting through “machination,

misrepresentation, or intimidation” as well as “interference with an inmate’s pursuit of relief

renders the administrative process unavailable.” Ross v. Blake, 136 S. Ct. 1850, 1860 (2016); see

also Dole, 438 F.3d at 809 (citations omitted); Thomas v. Reese, 787 F.3d 845, 847 (7th Cir. 2016)

(finding administrative remedies were unavailable to inmate who was told numerous times by

prison staff that he could not have grievance form). When “prison officials mislead [a prisoner]

into thinking that . . . he has done all he needed to initiate the grievance process,” then the

administrative remedy is legally unavailable. Pavey v. Conley, 663 F.3d 899, 906 (7th Cir. 2011).

       In failing to provide Plaintiff with a grievance form and indicating that the issue had been

addressed, Plaintiff reasonably believed that he did not need to exhaust his administrative

remedies. Though the record does not establish that the jail official who responded to Plaintiff’s

request for a grievance form acted in bad faith, it appears the jail official at least inadvertently

thwarted Plaintiff’s exhaustion of his remedies by misleading him. In other words, the response



                                                 4

         Case 1:20-cv-00978-WCG Filed 03/29/21 Page 4 of 5 Document 46
to Plaintiff’s request misled him so as to make the administrative remedies legally unavailable to

him. See Ross, 136 S. Ct. at 1858. Accordingly, Defendant’s motion for summary judgment will

be denied.

       IT IS THEREFORE ORDERED that Defendant’s motion for summary judgment (Dkt.

No. 28) is DENIED.

       Dated at Green Bay, Wisconsin this 29th day of March, 2021.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach
                                                    United States District Judge




                                                5

         Case 1:20-cv-00978-WCG Filed 03/29/21 Page 5 of 5 Document 46
